Citation Nr: 1744215	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2017, the Veteran testified at a Video Conference hearing before the undersigned.  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed January 2009 rating decision denied to reopen the claim of entitlement to service connection for a low back disability .  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since January 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  It is at least as likely as not that the Veteran's congenital low back disability was subject to a superimposed injury during active duty service, which caused or contributed to his current low back disability.

CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the January 2009 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for a low back disability is warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a low back disability in a rating decision dated in November 1973.  The Veteran filed a timely appeal of this decision, and, in an unappealed July 1975 decision, the Board denied the claim and it became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In a November 1989 rating decision, the RO denied to reopen the claim.  The Veteran filed a timely appeal of this decision, and, in an unappealed March 1991 decision, the Board denied the claim and it became final.  Id.  In a July 1996 rating decision, the RO again denied to reopen the claim.  The Veteran filed a timely appeal of this decision, and, in an unappealed June 1998 decision, the Board denied to reopen the claim and it became final.  Id.  In an unappealed September 2002 rating decision, the RO again denied to reopen the claim and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In an unappealed January 2009 rating decision, the RO again denied to reopen the claim and it became final.  Id.  In May 2010, the Veteran filed a claim to reopen entitlement to service connection for a low back disability.  In a September 2010 rating decision, the RO again denied to reopen the claim.  The Veteran has appealed this rating decision.  

At the time of the last final rating decision in January 2009, whereby the RO denied service connection for a low back disability, the evidence consisted of the Veteran's service treatment records, VA treatment records, private treatment records, a VA examination report, a determination from the Social Security Administration (SSA), and the Veteran's lay statements.  In January 2009, the RO denied to reopen the claim for entitlement to service connection for a low back disability based on the determination that the Veteran had not submitted new and material evidence showing the Veteran's low back disability permanently worsened as a result of service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in January 2009 includes a private positive nexus opinion dated in February 2012, in which Dr. K. P. opined that the Veteran's progressive back problems were clearly exacerbated by his military service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in January 2009, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a low back disability.  

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 . 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303 (c), 4.9.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration. Service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54  ).

Here, the first element of Shedden is met, as bilateral L5-S1 spondylosis with a grade I spondylolisthesis and severe discogenic and facet degenerative changes has been diagnosed, as confirmed by x-ray reports dated in February 1973 and September 1989 and magnetic resonance imaging reports dated in July 1999 and February 2006.  

The Board notes that a disability of the low back was not noted upon the Veteran's entrance to active duty.  See April 1970 enlistment examination report.  However, in the Veteran's enlistment examination report, he described having a "bad back" that previously required chiropractic therapy.  On his report of medical history that same date, he noted "back trouble."  In conjunction with the above, in an undated statement, Dr. W. R. reported that he had treated the Veteran since October 1968 because of his complaints of lower back pain as a result of a fall down stairs approximately three weeks before that date.  Dr. W. R. noted that the Veteran gave a history of previous back aches and pains.  The diagnosis, as supported by x-ray imaging, was that the Veteran had an "unstable" lower back.  Dr. W. R. indicated that he advised the Veteran to refrain from any heavy lifting or strenuous physical activity.  

The Veteran has described several injuries to his back during service, to include an automobile accident and a fall down a ladder, which he feels permanently aggravated his low back condition.  See  February 2017 Video Conference hearing testimony.

The Veteran submitted a nexus opinion regarding his claimed low back disability.  In February 2012, Dr. K. P. noted that the Veteran admitted during his enlistment examination that he had a "bad back."  Dr. K. P. noted that a radiological examination performed in 1968 revealed a congenital lumbar defect (10 percent residual spina bifida S-1).  Dr. K. P. noted that the Veteran was found to have bilateral L-5 spondylosis as well as L-5 to S-1 spondolithesis.  Dr. K. P. indicated that following service, magnetic resonance imaging revealed progression of his lumbar disease (bilateral L5-S1 spondylosis with a grade I spondylolisthesis and severe discogenic and facet degenerative changes).  Dr. K. P. explained that a review of the extensive medical records showed the Veteran was known to have a bad back prior to his enlistment in service and was inaccurately deemed physically fit for duty despite his civilian physician's instructions to refrain from heavy lifting and strenuous physical activity.  Dr. K. P. noted that the Veteran sustained numerous injuries during his enlistment, was placated with pain medication, and did not receive proper medical evaluation or treatment.  Dr. K. P. opined that the Veteran's progressive back problems were clearly exacerbated by his military service.  

The Board finds that Dr. K. P.'s opinion indicates that the Veteran's congenital back defect was subject to a superimposed injury from his injuries during active duty service, satisfying the second Shedden element.  Such superimposed injury therefore caused or contributed to his current low back diagnoses.  Therefore, Dr. K. P.'s February 2012 opinion provides a medical nexus between the Veteran's current low back disability and his in-service injury, satisfying the third Shedden element.

Considering the competent and credible evidence of record, including the lay statements of record and the objective medical evidence, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current low back disability is related to his active duty service.  Accordingly, the Board finds that a grant of service connection is warranted.







ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


